DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action Applicant amends claims discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not met the amended claims limitations  
In response, Examiner notes Applicant’s arguments/amendments, however, the PARs still meet the amended claims limitations for reasons discussed below: the primary PAR (PPAR or HOGAN) further discloses  “…a remote production module (fisgs.1-2, video production system or video generation engine) programmed to construct complete video content from the pre-recorded media content and the live stream content, wherein the remote production module uses the timeline from the client device to encode the complete video content, generates (formats or encoding) video based on timing information on a real-time basis ([004-005], [0023-0025], [0033-0034] and [0060-0064]) and further disclose that the images are associated with different social media, logos or broadcasters (see figs.6-15, [0044-0045], [0054-0061]-On-air queue and [0070-0074]) as discussed below with other PARs; HOGAN displays a broadcast area (area listing on-air queue) with items (see figs.7-9 and [0054-0061]), BUT appears silent as to where the window displays media content currently being broadcast  However, in the same field of endeavor, YANG discloses automatic failover for live video streams and further discloses a window of media currently being broadcast (figs.1-3, 8-10, Col.2, lines 42-67 and Col.24, lines 13-56); HOGAN as modified by YANG, where the items are associated with a logos or broadcasters (see HOGAN: [0044-0045] and [0073-0074]) appears silent as to a channels pane displaying a plurality of channels to which the media content is broadcast; However, in the same field of endeavor, GREENBERG-SANDERS discloses streaming live broadcast media and further discloses a channels pane displaying a plurality of channels to which the media content is broadcast (figs.1-3, [0005-0007], [0022-0025] and [0028-0033]) as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made-FINAL.

     Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1-2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOGAN et al (2015/0143405) in view of YANG et al (9,973,785) and further in view of GREENBERG-SANDERS et al (2014/0359444).
	As to claims 1-2, HOGAN discloses system and methods for creating and navigating broadcast-ready social content items in a live produced video and further disclose a system for distributing media content, comprising: 
A processor; memory (figs.1-3 and [0022-0023]) encoding instructions which, when executed by the processor, causes the system to create a graphical user interface (figs.6, 7 and [0054-0056]-producer GUI) including: 
A sources pane listing a plurality of sources of media content, the media content including both pre-recorded media content and live stream content (figs.6-15, [0025-0026], [0031-0037], [0044-0045] [0059-0061] and [0073-0074]), live video signal via the video camera and stored data or video graphics from the mobile computing device; producer GUI, fig.7, generated by Engine 210 receives a set of query parameters listing content selection list for review by a user; the content selection area 702, includes two social content items 704, filtered from a list are presented to the user 80 for review for airing or broadcast or not; where the items are associated with a logo or broadcaster; 
a timeline listing a plurality of cards in a linear order (figs.6-15, [0044-0045], [0054-0061]-On-air queue), each of the plurality of cards representing specific media content; a preview window displaying selected media content from the timeline (Selects tweets via the GUI) ([0044-0045], [0054-0061] and [0070-0074]); a broadcast window displaying media content that is currently being broadcast; and a channels pane displaying a plurality of channels to which the media content is broadcast; where two or more plurality of items is associated with different social media, logos or broadcasters (platforms); the images are associated with different social media, logos or broadcasters (see figs.6-9, 15, [0044-0045], [0054-0061]-On-air queue and [0070-0074]); wherein the sources pane allows for dragging of one of the plurality of sources of media content from the sources pane to the timeline (figs.1-3C, [0025-0026], [0031-0037], [0044-0045], [0054-0061] and [0070-0074]), the talent interface engine receives selections via the producer GUI of one or more social content items from the content selection list to add to an on-air queue, items associated with different logo or broadcaster, the user may swipe or drag content items from the content selection list in the on-air queue in order to indicate the selection, the selection receive via the GUI includes plurality of content items to add to the on-air queue, where the items includes images that were previously added to the system including configuring settings of the images to be displayed between social content items and specifying additional content items that are not social content items, e.g., graphics; and
a remote production module (fisgs.1-2, video production system or video generation engine) programmed to construct complete video content from the pre-recorded media content and the live stream content, wherein the remote production module uses the timeline from the client device to encode the complete video content ([004-005], [0023-0025], [0033-0034] and [0060-0064]);  generates (formats or encoding) video based on timing information on a real-time basis
HOGAN displays a broadcast area (area listing on-air queue) with items (figs.7-9 and [0054-0061]), BUT appears silent as to where the window displays media content currently being broadcast 
However, in the same field of endeavor, YANG discloses automatic failover for live video streams and further discloses a window of media currently being broadcast (figs.1-3, 8-10, Col.2, lines 42-67 and Col.24, lines 13-56)
	Hence it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to incorporate the teaching of YANG into the system of HOGAN to provide additional information on a separate window on the display informing the producer or user as to real-time available video streams or video streams that are currently being broadcast.
	HOGAN as modified by YANG, where the items are associated with a logo or broadcaster (see HOGAN: [0044-0045] and [0073-0074]) appears silent as to a channels pane displaying a plurality of channels to which the media content is broadcast.
However, in the same field of endeavor, GREENBERG-SANDERS discloses streaming live broadcast media and further discloses a channels pane displaying a plurality of channels to which the media content is broadcast (figs.1-3, [0005-0007], [0022-0025] and [0028-0033]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to incorporate the teaching of GREENBERG-SANDERS into the system of HOGAN as modified by YANG additional information on a separate window on the display informing the producer or user as to a plurality of specific channels on which the available video streams or video streams that are currently being broadcast.
	Claim 4 is met as previously discussed in claims 1-2.
	Claim 5 is met as previously discussed in claims 1-2.
	As to claim 6-10, HOGAN further discloses a remote production module programmed to manage video and audio settings for a plurality of clients consuming the media content and wherein the remote production module is further programmed to provide health and quality-of-stream metrics in real-time on behalf of the plurality of clients consuming the media content, wherein graphics are draggable onto the preview window so that the graphics are sizable and positionable on the media content, a control module including a polls tab including selectable polls that solicit feedback from a client and wherein the control module further includes a layouts tab with selectable templates that each defines various broadcast configurations ([0025-0028], [0031-0037], [0054-0061]), during a newscast, the on-air talent 80 places the device into an on-air mode; a first tweet from the on-air queue is transmitted in an on-air format by the device, the production system combines the on-air format graphic with the video, which causes the format graphic in the produce video without any action from the producer, thereby providing high-quality graphics seamlessly integrated with the video and navigated through the by the on-air talent sweets between the social network, further maybe implemented to provide full-screen graphic presentation that can be navigated accordingly while providing a voice, note remarks in claims 1-2.
	As to claims 11-12, the claimed “A method for distributing media content…” is composed of the same structural elements that were discussed with respect to claims 1-2
	Claim 14 is met as previously discussed in claim 4.
	Claim 15 is met as previously discussed in claim 5.
	Claims 16-20 are met as previously discussed in claims 6-10.

5.	Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOGAN et al (2015/0143405) in view of YANG et al (9,973,785) and further in view of GREENBERG-SANDERS et al (2014/0359444) and further in view of GUO (2012/0005363)
	As to claims 3 and 13, HOGAN as modified by YANG and GREENBERG-SANDERS, discloses all the claim limitations as discussed above with respect to claims 1 and 11 respectively, using smart device to communicated accordingly, BUT appears silent as to where the plurality of sources of the media content is defined by NDI standard.
However, in the same field of endeavor, GUO discloses system and method for sharing multimedia broadcasting program and further discloses network device interface management module that manages the plurality of sources of the multimedia broadcasting where the streaming media server module and the NDI module are added into the network for standard streaming media player (figs.1-4, [0026-0028], [0039-0049] and [0052-0055]) 
Hence it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to incorporate the teaching of GUO into the system of HOGAN as modified by YANG and GREENBERG-SANDERS to control the plurality of streams to conform to a specific standard to stream video that meets specific devices rendering capabilities to enable efficient sharing of the videos or streams over the networks

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



ANNAN Q. SHANG